Citation Nr: 0211486	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-02 531A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals September 1987 decision which denied 
entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to July 
1967 and from May 1968 to May 1972.  The record reflects the 
veteran also served in the Army Reserve, including several 
periods active duty for training. 

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the veteran (moving party) alleging clear and 
unmistakable error in a September 1987 decision.  The Board 
notes that the September 1997 power of attorney executed in 
favor of his representative was revoked by action of the VA 
effective October 10, 2001.  The veteran was notified of the 
revocation of the representative's authority to represent 
claimants by letter dated in November 2001.  At that time, 
the veteran was further advised of his options relative to 
representation in this matter.  The record discloses that the 
veteran has not responded to this letter and has not made a 
designation of another representative in this regard.  


FINDINGS OF FACT

1.  In a September 1987 decision, the Board denied the 
appellant's claim for service connection for a back 
disability.

2.  The Board's September 1987 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's September 1987 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 7104, 7111 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2001)(formerly 38 U.S.C. 310, 331) 

Service connection may granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated by inactive duty training (INACDUTRA). 106U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 2001) 
(formerly 38 U.S.C. 101 (24), 106).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991) 
(formerly 38 U.S.C. 354); 38 C.F.R. § 3.306 (2001).

The Board denied the appellant's claim for service connection 
for a back disability in a September 1987 decision.  This 
determination was predicated upon a finding that, episodes of 
back strain or sprain during the appellant's period of active 
duty or training were acute and transitory in nature and 
resolved without residual disability.  It was further 
determined that the appellant's diagnosed degenerative disc 
disease, first clinically manifested several years after 
service, was not shown to be related to service.  Thus, in 
the absence of evidence of a chronic disability that was 
incurred in or aggravated by service, there was no plausible 
basis on which to grant the appellant's claim for 
compensation benefits.  Following the Board's September 1987 
decision, a request for reconsideration of that determination 
was submitted on behalf of the moving party.  Reconsideration 
of the determination was denied in June 2002. 

Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  

Motions that fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice.  The 
Board notes that it has original jurisdiction to determine 
whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b) Record to be reviewed.-(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decision issued on 
or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record 
that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 
90 days before such record was transferred to 
the Board for review in reaching that 
decision, provided that the documents could 
reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it was not absolutely clear 
that a different result would have ensued, 
the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.-(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation. (Authority: 38 U.S.C.A. 
§§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  It is maintained that he was 
initially treated during service for complaints of back 
symptomatology, that such symptomatology has persisted since 
that time, and was subsequently evaluated as degenerative 
disc disease.  It is essentially contended that adequate 
evidence had been presented at the time of the original claim 
to establish that the diagnosed back pathology had its onset 
during the appellant's period of service.  Such an allegation 
does not constitute a valid claim of CUE.  As stated by the 
Court of Appeals for Veterans Claims (previously the Court of 
Veterans Appeals, hereinafter "Court"), for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory 
provisions extant at the time were 
incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it 
not been made, would have manifestly changed 
the outcome at the time it was made," and 
(3) a determination that there was CUE must 
be based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the service 
medical records, private medical records, dated from 1969 to 
1987, were before the Board at the time of the September 1987 
decision.  VA medical reports of record at that time 
documented examination for an unrelated condition.  The VA 
reports were negative for any references to complaints 
relative to the back.  A December 1969 private medical report 
shows that the veteran was seen for a low back strain with 
pain radiating down the right leg.  

He was seen at the dispensary in August 1971 for low back 
pain which had been present for a week.  At the time of the 
separation examination in March 1972, he reported recurrent 
back pain every two to five years.  When he bent over.  He 
was treated with medication with good results.  However, the 
examination showed no clinical abnormality of the back.  He 
was seen by a private physician in November 1973 for acute 
back strain.  He reported a similar episode in November 1971, 
while on active duty.  However, service department 
examinations conducted in conjunction with Reserve duty in 
November 1974 and April 1978 clinically evaluated the spine 
as normal.  

Also considered were post service medical records that 
attributed the appellant's diagnosed back disorder to injury 
sustained in conjunction with a 1981 industrial accident, 
several years after his release from active duty.  Thus, the 
determination that the veteran's back complaints during 
service did not result in residual impairment, and that the 
subsequently diagnosed back disability was not shown to be 
incurred in or aggravated to his service as concluded in the 
September 1987 decision, is not an "undebatable" error.  
The Board found that the veteran's contention that his back 
disability was related to service was not supported by the 
objective medical evidence then of record.  The September 
1987 Board decision was, therefore, consistent with the 
evidence then of record and supported by the law then 
applicable for determining whether the claimed disability was 
service connected. Accordingly, the undersigned determines 
that the denial of service connection was a reasonable 
exercise of adjudicatory judgment and did not involve clear 
and unmistakable error.

Similarly, the undersigned would also note that the arguments 
raised in the context of this claim relate to the 
interpretation and evaluation of the evidence.  It has been 
indicated that the September 1987 decision was the product of 
error because the reviewing members of the Board failed to 
accord the benefit of the doubt, and to adequately consider 
all of the evidence of record, with particular consideration 
given to the chronic nature of symptomatology associated with 
the appellant's back disorder, in addition to the recorded 
medical history and opinion relating the onset of the such 
symptoms to the veteran's military service.  These assertions 
represent a disagreement with respect to the manner in which 
the evidence was interpreted and evaluated and, as such, 
cannot constitute a basis for a finding of CUE.  See 64 Fed. 
Reg. at 2139 (to be codified at 38 C.F.R. § 20.1403(d)(3)); 
see also Luallen, supra.

With regard to the potential of further development of the 
appellant's claim, as would possibly be required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), and implementing 
regulations, 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)), the Board notes that in Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc), the United States Court of 
Appeals for Veteran's Claims (Court) noted that the changes 
in VA's duties to assist and notify made by VCAA do not 
require remand for additional action, as those duties are 
inapplicable to CUE motions.  Livesay, 15 Vet. App. at 178-
79.  Accordingly, in the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the September 1987 Board decision 
on the grounds of clear and unmistakable error is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



